Citation Nr: 0608232	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
active service from September 1941 to April 1942 and from May 
1945 to March 1946.  He was a prisoner of war (POW) from 
April 9, 1942, to April 12, 1942.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Manila (RO).


FINDINGS OF FACT

1.  The veteran died in February 2002; the certified cause of 
his death was cardiac arrest due to pulmonary tuberculosis 
(PTB).

2.  During his lifetime the veteran had not established 
service-connection for any disability.  

3.  PTB was not manifested in service or within the first 
three postservice years, and there is no competent evidence 
linking the veteran's PTB to his service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A March 2004 statement of the case (SOC) and letters in 
December 2002 and May 2004 provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the denial 
of the claim.  The December 2002 and May 2004 letters 
outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised her of what 
type of evidence would be pertinent to the claim, and advised 
her to identify evidence for VA to obtain and specifically 
(See May 2004 letter) to submit any evidence in her 
possession pertaining to the claim.   

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the appellant has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  She is not prejudiced 
by any notice timing defect. 

Regarding the duty to assist, to the extent possible, private 
treatment records have been secured.  The appellant has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.  

II. Factual Background

The veteran's service medical records include a May 1941 
physical examination that indicates that the veteran's lungs 
were good.  A March 1946 physical examination prior to 
discharge indicates that his lungs were normal.  Chest x-rays 
revealed a healthy chest.  

A February 1947 physical examination report indicates that 
both lungs were clear.  A January 1950 physical examination 
report indicates both lungs were clear.  The impression was 
enlarged hilar glands.

In February 1985, the veteran filed a claim seeking service 
connection for PTB.  The claim was denied by a March 1986 
rating decision.  During his lifetime, the veteran had not 
established service connection for any disability.  His death 
certificate reveals that he died in February 2002; the listed 
cause of death was cardiac arrest due to pulmonary 
tuberculosis.  No other significant conditions were listed.

In a January 2003 statement, a physician who examined the 
veteran 36-hours prior to his death reported that the veteran 
had PTB diagnosed during an earlier admission in August 2001, 
that there was no follow-up, and that the veteran received 
unmonitored anti TB treatment at home.  In December 2001 the 
veteran was readmitted for PTB and dehydration.  There was no 
follow-up from the time of his discharge until his death.  
The physician stated that the veteran's symptoms and signs 
were compatible with PTB and mimicked lung cancer, but he 
could not assign the latter as the cause of death because no 
laboratory tests or ancillary procedures were done to confirm 
the diagnosis.  

III. Legal Criteria and Analysis

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
PTB, may be established on a presumptive basis if such 
disease was manifested to a compensable degree within a 
specified period of time after postservice (3 years for PTB).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  [As 
the veteran was a POW for less than 30 days, presumptive 
provisions for ex-POWs do not apply.  Regardless, PTB is not 
among the listed presumptive diseases for ex-POWs.] 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

As noted, the veteran did not establish service connection 
for any disability during his lifetime.  The cause of the 
veteran's death was pulmonary tuberculosis and no 
contributory diseases were shown.  The veteran's service 
medical records do not reflect complaints, treatment, or a 
diagnosis of pulmonary tuberculosis.  There is no evidence of 
a diagnosis of such disease until 55 years postservice.  
Accordingly, service connection for pulmonary tuberculosis on 
the basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for tuberculosis as a 
chronic disease), is not warranted.  

Furthermore, there is no competent (medical opinion) evidence 
that links the veteran's death-causing PTB to service.  And a 
lengthy interval between service and the initial documented 
manifestation of a disease postservice (here, apparently 
about 55 years) is, of itself, a factor against a 
determination that the disease is service connected.  Because 
she is a layperson, untrained in determining medical 
etiology, the appellant's own beliefs that the veteran's 
death-causing PTB was related to service is not competent 
evidence.  See Espiritu v. Derwinski , 2 Vet. App. 492, 495 
(1992).  The preponderance of the evidence is against this 
claim, and it must be denied.




ORDER


Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


